1 N.Y.3d 232 (2003)
803 N.E.2d 364
771 N.Y.S.2d 43
In the Matter of DENISE M. THEROUX et al., Appellants,
v.
EDWARD REILLY, as Nassau County Sheriff, et al., Respondents.
In the Matter of DAVID WAGMAN, Appellant,
v.
JOHN A. KAPICA, as Chief of the Town of Greenburgh Police Department, et al., Respondents.
In the Matter of LOREN S. JAMES, Appellant,
v.
COUNTY OF YATES SHERIFF'S DEPARTMENT et al., Respondents.
Court of Appeals of the State of New York.
Argued October 22, 2003.
Decided December 2, 2003.
*233 Certilman Balin Adler & Hyman, East Meadow (Wayne J. Schaefer of counsel), for appellants in the first above-entitled *234 proceeding.
Lorna B. Goodman, County Attorney, Mineola (Dennis J. Saffran and David B. Goldin of counsel), for respondents in the first above-entitled proceeding.
*235 Donna M.C. Giliberto, Albany, for New York State Conference of Mayors and Municipal Officials, amicus curiae, in the first above-entitled proceeding.
Richard A. Glickel, West Nyack, for Town of Clarkstown and others, amici curiae, in the first above-entitled proceeding.
*236 Freedman, Wagner, Tabakman & Weiss, New City (David MacRae Wagner of counsel), for appellant in the second above-entitled proceeding.
Law Office of Vincent Toomey, Lake Success (Vincent Toomey and Christine A. Gaeta of counsel), for respondents in the second above-entitled proceeding.
*237 Trevett, Lenweaver & Salzer, P.C., Rochester (Katherine Piccola and Lawrence J. Andolina of counsel), for appellant in the third above-entitled proceeding.
Hancock & Estabrook, LLP, Syracuse (Janet D. Callahan and John F. Corcoran of counsel), for respondents in the third above-entitled proceeding.
*238 Law Office of James B. Tuttle, Albany (James B. Tuttle of counsel), for Police Conference of New York, Inc., amicus curiae, in the three above-entitled proceedings.
Gleason, Dunn, Walsh & O'Shea, Albany (Ronald G. Dunn and Michael K. Barrett of counsel), for New York State Deputies Association, Inc., amicus curiae, in the three above-entitled proceedings.
Chief Judge KAYE and Judges G.B. SMITH, CIPARICK, ROSENBLATT and GRAFFEO concur.


*239 OPINION OF THE COURT
READ, J.
At issue in this appeal is whether eligibility for benefits under General Municipal Law § 207-c is contingent upon the municipal employee's demonstrating an injury sustained in the performance of special work related to the heightened risks and duties inherent in law enforcement. We conclude that section 207-c does not require such a "heightened risk" standard.

I.
Originally enacted in 1961, General Municipal Law § 207-c provides for the payment of the full amount of regular salary or wages to a police officer or other covered municipal employee who is injured "in the performance of his duties" or is taken ill "as a result of the performance of his duties" (§ 207-c [1]). These payments continue until the disability has ceased, or the disabled employee is granted a disability retirement. The payments stop if the employee either performs, or refuses to perform, light-duty work. The municipality is also liable for all medical treatment and hospital care necessitated by the injury or illness. Payments for these medical expenses continue after the employee's retirement, and are bestowed in addition to any retirement allowance or pension.
When interpreting a statute, we turn first to the text as the best evidence of the Legislature's intent. "As a general rule, unambiguous language of a statute is alone determinative" (Riley v County of Broome, 95 NY2d 455, 463 [2000] [citation omitted]). Here, the text does not suggest any legislative intent to *240 create a "heightened risk" standard. Section 207-c affords eligibility to those covered municipal employees who are "injured in the performance of [their] duties," not to those who are "injured in the performance of duties entailing the heightened risk of law enforcement," or words to similar effect. If the Legislature had intended to restrict section 207-c eligibility to employees injured when performing specialized tasks, it easily could have and surely would have written the statute to say so. We may not create a limitation that the Legislature did not enact. Further, a statute's plain meaning must be discerned "without resort to forced or unnatural interpretations" (Castro v United Container Mach. Group, 96 NY2d 398, 401 [2001], citing McKinney's Cons Laws of NY, Book 1, Statutes § 232). Reading section 207-c in an unforced and natural manner, we conclude that the word "duties" encompasses the full range of a covered municipal employee's job duties.
Our interpretation is consistent not only with the statute's words, but also with legislative history. While repeatedly amending section 207-c to extend its benefits to additional classes of municipal employees,[1] the Legislature routinely referred to the important, often dangerous and stressful, work these employees perform day in and day out.[2] The Legislature thus pointed to "heightened risk" as the rationale for selecting additional classes of municipal employees for inclusion within section *241 207-c, not as the standard for determining eligibility for section 207-c benefits.
Finally, the Legislature enacted section 207-c to create parity between police officers and firefighters, who had been eligible for the same benefits since 1938 under General Municipal Law § 207-a and its predecessor (see L 1961, ch 920; L 1938, ch 562, § 1). While section 207-a served as the template for section 207-c, Governor Nelson A. Rockefeller approved the bill enacting section 207-c at a price of the Legislature's fixing the "substantial problems" that had arisen in section 207-a's administration (see Governor's Mem approving L 1961, ch 920, 1961 McKinney's Session Laws of NY, at 2141). Notably, these "substantial problems" did not include the standard for determining eligibility. Thus, sections 207-a and 207-c share the identical operative phrase regarding eligibility"in the performance of his duties."
There is every indication that municipalities have always awarded section 207-a benefits to firefighters without reference to whether the specific injury-causing activity was one entailing the "heightened risk" of firefighting (see e.g. Matter of Robida v Mirrington, 1 Misc 2d 968 [Sup Ct 1956] [firefighter injured while performing duties as master mechanic of the department]; Matter of Adam v Farbo, 16 Misc 2d 614 [Sup Ct 1959] [firefighter injured when he slipped during demonstration of new fire fighting technique]; Matter of Kirley v Department of Fire, City of Oneida, 138 AD2d 842 [3d Dept 1988] [firefighter injured when cleaning a firetruck]). Until very recently, municipalities seem to have likewise routinely awarded section 207-c benefits without regard to any "heightened risk" posed by the task that the employee was carrying out when injured (see e.g. O'Dette v Parton, 190 AD2d 1074, 1074 [4th Dept 1993] [deputy sheriff "was injured while on routine patrol in a sheriff's patrol vehicle"]); or the courts have thwarted municipalities seeking to impose this kind of limitation, regarding it as "`out of harmony with the statute'" (Matter of Laudico v Netzel, 254 AD2d 811, 812 [4th Dept 1998] [citation omitted] [Court rejected municipality's rule to limit section 207-c eligibility to injuries occurring "as a direct result of contact with an inmate"]). What dramatically altered this picture was our decision in Matter of Balcerak v County of Nassau (94 NY2d 253 [1999]), to which we now turn.


*242 II.
In Balcerak, a Nassau County corrections officer applied for workers' compensation and section 207-c benefits following his injury while driving home from a special assignment. The officer received workers' compensation benefits, but the County denied him section 207-c benefits. The officer commenced an article 78 proceeding, arguing that he was entitled to section 207-c benefits because the County was bound, under collateral estoppel principles, by the Workers' Compensation Board's finding that he had been injured while on duty. We rejected his argument, noting that these two statutory benefit schemes "follow paths of differential interpretation and application" (Balcerak, 94 NY2d at 258). In fact, the Legislature chose different eligibility standards"arising out of and in the course of employment" for workers' compensation benefits; "in the performance of his duties" for section 207-c benefits (id. at 258-259).
We compared the legislative rationale for enacting the two different benefit regimes:
"General Municipal Law § 207-c benefits were meant to fulfill a narrow and important purpose. The goal is to compensate specified municipal employees for injuries incurred in the performance of special work related to the nature of heightened risks and duties. These functions are keyed to `the criminal justice process, including investigations, presentencing, criminal supervision, treatment and other preventative corrective services'" (id. at 259, quoting Senate Mem in Support of L 1997, ch 675, 1997 NY Legis Ann, at 458 [adding Nassau County probation officers to section 207-c]).
By contrast, the Workers' Compensation Law "is the State's most general and comprehensive social program, enacted to provide all injured employees with some scheduled compensation and medical expenses, regardless of fault for ordinary and unqualified employment duties" (id. [citation omitted]).
We concluded that an officer might qualify for workers' compensation, but not for section 207-c benefits, offering this illustration:
"[A] police officer may be entitled to Workers' Compensation benefits as a result of an injury during a Police Department team basketball practice *243 because the nature of the activities may allow the injury to be considered as `arising out of and in the course' of the employment. That kind of injury, however, is not the heightened risk type intended to be deemed automatically as arising during the `performance' of duties related to `the criminal justice process'" (id. at 260 [quoted citation omitted]).
Knitting together this illustration and our discussion of the Legislature's stated rationale for selecting the classes of municipal employees covered by section 207-c, the Appellate Divisions in the cases before us read Balcerak to create a "heightened risk" standard. Under this standard, benefit eligibility turns on the nature of the specific task being performed by the employee at the time of injury; the employee is eligible for section 207-c benefits only if performing a task that entails a "heightened risk" peculiar to law enforcement work. The only question before us in Balcerak, however, was "whether a determination by the Workers' Compensation Board that an injury is work-related should, by operation of collateral estoppel, automatically entitle an injured employee to General Municipal Law § 207-c benefits" (Balcerak, 94 NY2d at 256). We did not set out to interpret the phrase "in the performance of his duties." Indeed, we remitted the case to the Appellate Division to address whether the officer was injured in the performance of his duties without specifying any standard for making this determination.[3]
Moreover, in Matter of White v County of Cortland (97 NY2d 336 [2002]) we rejected a "heightened standard of proof" to establish eligibility for section 207-c benefits (id. at 339). There, we stated that "[s]ection 207-c provides benefits to officers who are disabled `in the performance of' or `as a result of' their job duties and does not require that they additionally demonstrate that their disability is related in a substantial degree to their job duties" (id.). Consistent with White, we hold that in order to be eligible for section 207-c benefits, a covered municipal employee *244 need only prove a "direct causal relationship between job duties and the resulting illness or injury" (id. at 340 [citations omitted]). The word "duties" in section 207-c encompasses the full range of a covered employee's job duties.
III.
In each of these three article 78 proceedings, the Appellate Division upheld the municipality's denial of section 207-c benefits to municipal employees based on erroneous application of a "heightened risk" standard to determine eligibility. Although we acknowledge that there are competing financial and policy considerations on both sides of this issue, "legislative intent is the great and controlling principle" (Council of City of N.Y. v Giuliani, 93 NY2d 60, 69 [1999]). The Legislature expressed its intent in the language of section 207-c, which manifestly does not restrict eligibility for its benefits in the manner advocated by the municipal respondents.
Accordingly, in Theroux, the order of the Appellate Division should be reversed, with costs, and the order of Supreme Court reinstated; in Wagman, the order of the Appellate Division should be reversed, with costs, and the case remitted to Supreme Court for further proceedings in accordance with this opinion; and in James, the order of the Appellate Division should be reversed, with costs, and the judgment of Supreme Court reinstated.
In Matter of Theroux v Reilly: Order reversed, etc.
In Matter of Wagman v Kapica: Order reversed, etc.
In Matter of James v County of Yates Sheriff's Dept.: Order reversed, etc.
NOTES
[1]  In 1980, the Legislature amended section 207-c to add sheriffs, undersheriffs and sheriff's department corrections officers to the list of covered employees. In 1985, 1990, 1991, 1993, 1996 (twice) and 1997, the Legislature extended section 207-c to additional classes of municipal employees; specifically, detective-investigators in the district attorney's office (L 1985, ch 696), Erie County corrections officers (L 1990, ch 885), Long Island Rail Road police officers (L 1991, ch 628), certain investigators in the office of a county's district attorney (L 1993, ch 565), Nassau County advanced ambulance medical technicians (L 1996, ch 476), certain Nassau County fire inspectors and fire marshals (L 1996, ch 621) and Nassau County probation officers (L 1997, ch 675).
[2]  For example, advanced ambulance medical technicians "are assigned to many of the same hazardous situations and potentially life-threatening duties" as police officers, and often respond to "life-threatening police assignments such as riots, hostage or barricade situations" (Senate Mem in Support of L 1996, ch 476, 1996 McKinney's Session Laws of NY, at 2418). Similarly, Nassau County probation officers "find themselves performing many of the functions performed by their counterparts in the police and corrections services," and "are exposed on a daily basis to the risks and dangers involved in managing an increasingly violent criminal population. In addition, they are regularly exposed to significant amounts of stress and aggravation, not to mention a high possibility of bodily injury that may result from the performance of their duties" (Senate Mem in Support of L 1997, ch 675, 1997 McKinney's Session Laws of NY, at 2648).
[3]  Interestingly, on remand the Appellate Division held that Supreme Court had erred in concluding that the County did not have a rational basis for its decision because "[t]he [officer] had been relieved of his post, had left the hospital property [where he had been stationed], and was en route home in his own car when he was injured. Thus, the [County's] determination that the [officer] was not injured in the performance of his duties was a rational one" (Matter of Balcerak v County of Nassau, 274 AD2d 580, 581 [2d Dept 2000]). In other words, the officer was off duty and so was necessarily no longer performing his job duties when he was injured. There was no discussion of "heightened risk."